Citation Nr: 1549194	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  12-06 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bronchitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from February 1974 to September 2009.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system also reveals VA treatment records, VA examinations, service treatment records (STRs), and numerous procedural documents.

In an October 2014 decision, the Board denied the Veteran's claim for service connection for bronchitis.  The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court vacated and remanded the Board's decision, for proceedings consistent with a Joint Motion for Remand (Joint Motion).  The Joint Motion found that the Board did not provide an adequate statement of reasons and bases for its decision.  Specifically, the Joint Motion indicated it was unclear whether the Board applied and conducted its analysis under 38 C.F.R. § 3.303(a) or (b), or both, when determining that Veteran is not entitled to service connection, as it cited to 38 C.F.R. § 3.303 generally and did not make a clear finding as to whether Veteran suffers from a current bronchitis disability.   The case has again returned to the Board so that it can implement the Joint Motion's directives.
  
Upon return from the Court, the Board sent a letter to the Veteran in October 2015 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  In response, in November 2015, the Veteran submitted a post-remand brief from his representative, without any additional evidence.   


FINDING OF FACT

The Veteran has a current bronchitis disorder that first manifested during active service.


CONCLUSION OF LAW


Bronchitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the issue of service connection for bronchitis, because the Board is granting this issue in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide this claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran contends that she has a recurrent, intermittent bronchitis disorder that causes coughing and respiratory distress, which first manifested during her military service in the 2000s.  See May 2009 claim; December 2011 VA Form 9.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

At the outset, the bronchitis disorder at issue is not an enumerated chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on chronic symptoms in service and continuous symptoms since service do not apply here.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a), may still qualify for service connection under the three-element test for disability compensation listed in 38 C.F.R. § 3.303(a).  Walker, 708 F.3d at 1338-39.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board will assess the competence and credibility of lay statements as well.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Service treatment records (STRs) document that the Veteran was treated for and diagnosed with bronchitis in May 2008, June 2008, and August 2008.  The Veteran reported coughing with sputum, chest congestion, and frequent throat clearing.  The Veteran was prescribed several medications to treat the bronchitis.  Prior to discharge from service, the Veteran underwent a pre-discharge examination in August 2009.  The examiner noted the Veteran's report that she had bronchitis 12 times between 2003 and 2009.  Her past treatment included inhalers and antibiotics.  The examiner diagnosed bronchitis.  STRs beginning in 2005 also document frequent upper respiratory infections, sinusitis, and allergic rhinitis.  The Board notes that the Veteran has already been service-connected for sinusitis and allergic rhinitis.  The Veteran was discharged from service in September 2009.

Post-service, a March 2010 VA examiner noted that the Veteran had recurrent bouts of cough with yellow phlegm every 3 to 4 months or so that lasted for two weeks.  The last bout reported by the Veteran was post-service in December 2009.  This was treated with antibiotics.  The VA examiner conducted pulmonary function tests (PFTs).  In an April 2010 addendum, the VA examiner assessed that although bronchitis was not present on the day of the examination based on the PFTs, the Veteran's diagnosis was nevertheless "intermittent bronchitis."  

A November 2013 VA examination was conducted without review of the claims file.  The examiner opined that the Veteran did not have chronic bronchitis.  Rather, the examiner found that the Veteran exhibited a chronic cough that likely represents a chronic rhinitis that drains, causing the cough.  The examiner also noted that there were no records showing bronchitis.  The same VA examiner conducted a sleep November 2013 sleep apnea examination.  The examiner opined that there is evidence of frequent and chronic rhinitis, drainage from which can cause the Veteran's cough and at times bronchitis.  

The Board finds that the evidence of record supports a finding of service connection.  Bronchitis was first diagnosed during active service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the probative evidence of record indicates that recurrent bronchitis has been ongoing since that time.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The 2010 VA examiner diagnosed recurrent bronchitis; this diagnosis was made upon review of the relevant medical records and taking into account the Veteran's history which is supported by the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the 2013 VA examiner who found there was no bronchitis did not review the relevant medical evidence, as indicated by stating that there was no evidence of bronchitis, despite the diagnoses in the STRs and at the March 2010 VA examination.  Moreover, the Veteran has provided competent and credible testimony of intermittent flare-ups of bronchitis, both in-service and post-service.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  Thus, the evidence indicates recurrent bronchitis.

Finally, the Board finds that the evidence shows the bronchitis was incurred in service.  As noted above, the Veteran has provided competent and credible testimony describing recurrent flare-ups of bronchitis that began in service and have continued post-service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  The Veteran also reported to the November 2013 VA examiner that she has been treated post-service by her primary care provider for bronchitis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The record demonstrates there is both competent and credible in-service and continuous post-service medical and lay evidence of bronchitis.  Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for bronchitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bronchitis is granted.    



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


